Beck, P. J.
1. The ground of the motion for a new trial complaining of the exclusion of evidence is too indefinite and confused in setting forth the rulings excepted to, and the evidence claimed to have been erroneously excluded, to raise any question for determination here.
2. Under the evidence in the record the court did not err in directing a verdict in favor-of the defendant in error, as no other verdict than that directed could have been properly rendered.

Judgment affirmed.


All the Justices concur.